NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50063

                Plaintiff-Appellee,             D.C. No. 3:19-cr-02215-CAB-1

 v.

ANTONIO ALBA-ROMERO,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Antonio Alba-Romero appeals from the district court’s judgment and

challenges the 12-month term of supervised release imposed following his guilty-

plea conviction for attempted unlawful entry by an alien, in violation of 8 U.S.C.

§ 1325, and attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Contrary to Alba-Romero’s contention, the district court’s oral

announcement of a three-year term of supervised release does not require remand.

While he is correct that the supervised release term could not exceed one year, see

18 U.S.C. §§ 3581(b)(5) and 3583(b)(3), the district court properly corrected its

“clear error” by imposing a one-year term in the written judgment. See Fed. R.

Crim. P. 35(a); United States v. Colace, 126 F.3d 1229, 1231 (9th Cir. 1997).

Alba-Romero’s presence was not required for that correction. See Fed. R. Crim. P.

43(b)(4).

      Alba-Romero also argues that the district court procedurally erred by

imposing a term of supervised release. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude

that there is none. The record reflects that the district court determined supervised

release would provide an additional measure of deterrence given Alba-Romero’s

immigration history and family ties to the United States. See U.S.S.G. § 5D1.1

cmt. n.5. Contrary to Alba-Romero’s argument, the district court did not rely on

any clearly erroneous findings of fact in reaching that conclusion. On this record,

Alba-Romero has not shown a reasonable probability of a different sentence absent

the cumulative impact of the district court’s alleged procedural errors in imposing

supervised release. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir.


                                          2                                    20-50063
2008); see also United States v. Necoechea, 986 F.2d 1273, 1282-83 (9th Cir.

1993) (cumulative impact of possible plain errors is reviewed for plain error).

      AFFIRMED.




                                         3                                    20-50063